IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 395A17

                                 Filed 8 June 2018

KEN WALKER, TED P. PEARCE, MARK STREET, and WARREN C. BICKERS

             v.

DRIVEN HOLDINGS, LLC



      Appeal pursuant to N.C.G.S. § 7A-27(a)(2) from an opinion and order dated

7 August 2017 entered by Judge James L. Gale, Chief Special Superior Court Judge

for Complex Business Cases, in Superior Court, Mecklenburg County, after the case

was designated a mandatory complex business case by the Chief Justice pursuant to

N.C.G.S. § 7A-45.4(b). Heard in the Supreme Court on 15 May 2018 in session in the

Henderson County Historic Courthouse in the City of Hendersonville, pursuant to

section 18B.8 of Chapter 57 of the 2017 North Carolina Session Laws.


      Milazzo Webb Law, PLLC, by David C. Boggs and Colin R. Stockton, for
      plaintiff-appellants.

      Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P., by Michael W.
      Mitchell and Jackson Wyatt Moore, Jr.; and White & Case LLP, by Glenn M.
      Kurtz, pro hac vice, and Kimberly A. Haviv, pro hac vice, for defendant-appellee.


      PER CURIAM.


      AFFIRMED.